Citation Nr: 0913032	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  06-28 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD). 

2.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss, prior to April 26, 2007.  

3. Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss, from April 26, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to August 
1954.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2006 rating decision in which the RO continued 
a 30 percent rating for PTSD and a noncompensable rating for 
bilateral hearing loss.  In February 2006, the Veteran filed 
a notice of disagreement (NOD).  A statement of the case 
(SOC) was issued in July 2006, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in August 2006.  

In a July 2007 rating decision, the RO assigned a 10 percent 
rating for the service-connected bilateral hearing loss, 
effective April 26, 2007.  

In his substantive appeal, the Veteran requested a hearing 
before a Veterans Law Judge in Washington, DC.  An April 2008 
letter informed him that his hearing was scheduled for June 
2008.  However, in correspondence received in May 2008, the 
Veteran cancelled his hearing request.

While the RO has assigned a higher rating of 10 percent for 
bilateral hearing loss from April 26, 2007, as higher ratings 
for the disability are available before and after that date, 
and the appellant is presumed to be seeking the maximum 
available benefit, the Board has recharacterized the appeal 
involving bilateral hearing loss as encompassing the two 
claims set forth on the title page.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

The Board's decision addressing the claim for higher ratings 
for bilateral hearing loss is set forth below.  The claim for 
a rating in excess of 30 percent for PTSD is addressed in the 
remand following the order; that matter is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.

As a final preliminary matter, the Board notes that, in his 
February 2006 NOD, the Veteran asserted that he had various 
facial tics and grimaces due to PTSD.  A claim for service 
connection for facial tics and grimaces, as secondary to 
service-connected PTSD, has not yet been addressed by the RO.  
As such, this matter is not properly before the Board, and is 
thus referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claims herein decided have been accomplished.  

2.  Audiometric testing prior to April 26, 2007 revealed no 
worse than Level V hearing in the right ear with Level I 
hearing in the left ear.  

3.  Audiometric testing on April 26, 2007 revealed Level V 
hearing in the right ear with Level II hearing in the left 
ear.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss, for the period prior to April 26, 2007, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 3.385, 4.1, 
4.2, 4.7, 4.85 (Diagnostic Code 6100) and 4.86 (2008).

2.  The criteria for a rating in excess of 10 percent for 
bilateral hearing loss, from April 26, 2007, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 3.385, 4.1, 4.2, 4.7, 
4.85 (Diagnostic Code 6100) and 4.86 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in the claimant's possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board also is aware of the recent decision of the United 
Court of Appeals for Veterans Claims (Court) in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, 
the Court held that, in rating cases, VA must notify the 
claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in an October 2005 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the his claim for a 
higher rating for bilateral hearing loss, as well as what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  
This letter specifically informed the Veteran to submit any 
evidence in his possession pertinent to the claim (consistent 
with Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect).  The January 2006 RO rating decision reflects the 
initial adjudication of the claim after issuance of the 
October 2005 letter.  A March 2006 letter provided the 
Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  After issuance of the March 2006 
letter, and opportunity for the Veteran to respond, the July 
2006 SOC and July 2007 supplemental SOC (SSOC) reflect 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of the latter notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

As regards the requirements of Vazquez-Flores, the Board 
finds that the October 2005 notice letter, which informed the 
Veteran of the information and evidence necessary to 
substantiate his claim for an increased rating, read together 
with the March 2006 letter, which explained how disability 
ratings are determined, and the July 2006 SOC, which included 
the pertinent rating criteria, satisfy the notice 
requirements of Vazquez-Flores.  

Moreover, to whatever extent the aforementioned notice is 
deficient in meeting the Vazquez-Flores requirements, the 
claims file reflects that the Veteran had actual knowledge of 
the information and evidence necessary to substantiate his 
claim for an increased rating.  In this regard, during the 
October 2005 and April 2007 VA examinations, the Veteran 
reported that his situation of greatest difficulty with 
hearing loss was in conversations, as he had difficulty 
understanding speech.  In his February 2006 NOD, he stated 
that he had a very difficult time speaking on the phone, had 
to ask people to repeat themselves, and had to look at people 
in order to hear them.  In his March 2009 Informal Hearing 
Presentation, the Veteran's representative acknowledged that 
disability ratings for hearing impairment are derived by 
mechanical application of the rating schedule to numeric 
designations assigned after audiometric evaluations are 
rendered, and included citation to 38 C.F.R. § 4.85, noting 
that the rating schedule establishes eleven auditory acuity 
levels designated from Level I for essentially normal 
auditory acuity to Level XI for profound deafness.  
Significantly, the Court in Vazquez-Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what is necessary to substantiate a claim.  
Vazquez-Flores, 22 Vet. App. at 48, citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  Given the 
Veteran's statements regarding the effects of his bilateral 
hearing loss on his daily life, and the statements of his 
representative regarding application of the rating schedule, 
the Board finds that the record indicates that the Veteran 
has demonstrated that he has actual knowledge of the 
information and evidence needed to establish increased 
ratings.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records, and the reports of October 2005 
and April 2007 VA examinations.  Also of record and 
considered in connection with the appeal are various 
statements submitted by the Veteran and his representative, 
on his behalf.  The Board also finds that no additional RO 
action to further develop the record is warranted. 

As will be discussed below, the claim for a higher rating for 
PTSD is being remanded, in part, to obtain records of 
pertinent VA treatment, as, in correspondence received in May 
2008, the Veteran reported that he saw a psychologist at the 
Lebanon VA Medical Center (VAMC) every three or four months.  
There is no indication that these records include treatment 
for bilateral hearing loss.  As such, a remand to obtain 
these records would impose unnecessary additional burdens on 
adjudication resources, with no benefit flowing to the 
Veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 
1 Vet. App. 540, 56 (1991).

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the claims.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).


II.  Analysis

Historically, in a September 2003 rating decision, the RO 
granted service connection for bilateral hearing loss, and 
assigned a noncompensable rating, effective July 25, 2001.  
In September 2005, the Veteran filed his current claim for an 
increased rating.  

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric examination.  Evaluations of hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000; 2,000; 3,000; and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.  

Exceptional patterns of hearing impairment are addressed in 
38 C.F.R. § 4.86:

When the pure tone threshold at each of 
the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. 
§ 4.86(a).

When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately. 38 C.F.R. § 4.86(b).

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  Each 
following analysis is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods for the disability at issue.

A.  Prior to April 26, 2007

Records of VA treatment from July and August 2005 reflect 
that, on audiological testing in August 2005, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
75
70
75
LEFT
10
25
65
65

Pure tone threshold averages were 60 decibels (dB) in the 
right ear and 41.25 dB in the left ear.  Speech 
discrimination scores were 72 percent, bilaterally, at 70 
decibels.  The audiologist found that, as for the right ear, 
the Veteran had mild to severe sensorineural hearing loss 
beginning at 1500 hertz.  The assessment for the left ear was 
severe sensorineural hearing loss beginning at 3000 hertz.  
The Veteran was seen later that month for hearing aid 
fitting.  

The Board points out that it is not clear that audiologist 
who performed the August 2005 evaluation used the Maryland 
CNC Word List, as required by 38 C.F.R. § 4.85.  As such, the 
Board will not use the speech discrimination test scores 
reported in August 2005 to evaluate the service-connected 
bilateral hearing loss.  Significantly, the Board points out 
that while the audiologist who evaluated the Veteran in 
August 2005 did not indicate that she used the Maryland CNC 
Word List (rather, she reported speech discrimination at 70 
decibels), the same audiologist evaluated the Veteran in 
April 2007, at which time she specifically reported speech 
recognition scores using the Maryland CNC list.   

The Veteran underwent VA audiological evaluation in October 
2005.  The Veteran reported that his situation of greatest 
difficulty in regard to hearing loss was in conversations, as 
he had difficulty understanding speech.  On audiological 
testing, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
70
65
65
LEFT
15
20
65
70

Pure tone threshold averages were 56.25 decibels (dB) in the 
right ear and 42.5 dB in the left ear.  Speech discrimination 
scores on the Maryland CNC Word List were 92 percent in the 
right ear and 94 percent in the left ear.  The diagnosis was 
mild to severe high frequency sensorineural hearing loss in 
the right ear and moderately-severe to severe high frequency 
sensorineural hearing loss in the left ear.  

Applying the method for evaluating hearing loss to the 
results of the Veteran's audiological evaluations, the 
puretone threshold averages on audiological evaluation in 
August 2005, when applied to Table VIA, reveal Level IV 
hearing in the right ear and Level I hearing in the left ear.  
Combining Level IV hearing for the right ear and Level I 
hearing for the left ear according to Table VII reveals a 
noncompensable rating.  38 C.F.R. § 4.85, Diagnostic Code 
6100.  

Applying the method for evaluating hearing loss to the 
results of the October 2005 audiometric evaluation reveals 
Level I hearing in the right ear, and Level I hearing in the 
left ear, based on application of the reported findings to 
Table VI.  Application of these findings to Table VII 
corresponds to a noncompensable rating under 38 C.F.R. § 
4.85, Diagnostic Code 6100.  

The results of the October 2005 audiological evaluation 
reveal an exceptional pattern of hearing loss in the right 
ear, as the puretone threshold 1000 hertz was less than 30 
decibels, while the puretone threshold at 2000 hertz was 70 
decibels.  Application of these findings to Table VIA reveals 
Level IV hearing in the right ear, which is then elevated to 
Level V, pursuant to 38 C.F.R. § 4.86(b).  Nonetheless, 
combining Level V hearing for the right ear and Level I 
hearing for the left ear according to Table VII reveals a 
noncompensable rating.  38 C.F.R. § 4.85, Diagnostic Code 
6100.  

Thus, for the period prior to April 26, 2007, a compensable 
rating for bilateral hearing loss is not warranted.  

B.  Since April 26, 2007

The Veteran was afforded a VA audiological evaluation in 
April 2007.  He reiterated that his situation of greatest 
difficulty in regard to hearing loss was in conversations, as 
he had difficulty understanding speech.  On audiological 
testing, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
70
65
75
LEFT
15
25
65
70

Pure tone threshold averages were 58.75 decibels (dB) in the 
right ear and 43.75 dB in the left ear.  Speech 
discrimination scores on the Maryland CNC Word List were 76 
percent in the right ear and 88 percent in the left ear.  The 
diagnosis was mild to severe high frequency sensorineural 
hearing loss in the right ear and moderately-severe to severe 
high frequency sensorineural hearing loss in the left ear.  

Applying the method for evaluating hearing loss to the 
results of the April 2007 audiometric evaluation reveals 
Level IV hearing in the right ear, and Level II hearing in 
the left ear, based on application of the reported findings 
to Table VI.  Application of these findings to Table VII 
corresponds to a noncompensable rating under 38 C.F.R. § 
4.85, Diagnostic Code 6100.  

The results of the April 2007 audiological evaluation reveal 
an exceptional pattern of hearing loss in the right ear 
because the puretone threshold 1000 hertz was less than 30 
decibels, while the puretone threshold at 2000 hertz was 70 
decibels.  Application of these findings to Table VIA reveals 
Level IV hearing in the right ear, which is then elevated to 
Level V, pursuant to 38 C.F.R. § 4.86(b).  Combining Level V 
hearing for the right ear and Level II hearing for the left 
ear according to Table VII reveals a 10 percent rating.  
38 C.F.R. § 4.85, Diagnostic Code 6100.  

Thus, for the period from April 26, 2007, a rating in excess 
of 10 percent is not warranted.  

C.  Both Periods

The Board in no way discounts the difficulties that the 
Veteran experiences as a result of bilateral hearing loss, 
however, it must be emphasized that the assignment of  
disability ratings for hearing impairment is derived by a  
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiology studies of record.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  In other words, the Board is bound 
by law to apply VA's rating schedule based on the Veteran's 
audiometry results.  See 38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2008); 38 C.F.R. § 4.1 (2008).

As a final point, given the mechanical nature of deriving the 
evaluation for the Veteran's bilateral hearing loss,  it 
would appear that the provisions of 38 C.F.R. § 3.321 (2008) 
(for assignment of a higher rating on an extra-schedular 
basis, as cited to in the July 2006 SOC) would be 
inapplicable in the evaluation of his claim for a higher 
rating.  However, even if consideration of those provisions 
in rating this disability was appropriate, the Board notes 
that the disability has not objectively been shown to 
markedly interfere with the Veteran's employment (i.e., 
beyond that contemplated in any rating assigned), as the 
Veteran is retired.  The disability also has not been shown 
to warrant frequent periods of hospitalization, or to have 
otherwise rendered impractical the application of the regular 
schedular standards.  In the absence of evidence of any of 
the factors outlined above, the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) have not been 
met.  See Bagwell v. Brown, 9 Vet.  App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, there is no basis for further 
staged rating of the Veteran's bilateral hearing loss, 
pursuant to Hart, and the claims for increase must be denied.  
In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
given the mechanical method of deriving schedular ratings for 
hearing loss, and because there is no showing that the 
criteria for invoking the procedures for assignment of a 
higher rating on an extra-schedular basis are met, that 
doctrine is not for application in this appeal.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App 49, 55-57 (1990). 




ORDER

A compensable rating for bilateral hearing loss, for the 
period prior to April 26, 2007, is denied.  

A rating in excess of 10 percent for bilateral hearing loss, 
from April 26, 2007, is denied.  


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim remaining on appeal is warranted.  

Review of the claims file reveals that there are outstanding 
pertinent VA records.  In correspondence received in May 
2008, the Veteran reported that he saw Dr. Beshai, a staff 
psychologist at the Lebanon VAMC, every three or four months.  
Records of VA treatment from the Lebanon VAMC (to include the 
Camp Hill outpatient clinic (OPC)) dated from December 2000 
to June 2007 have been associated with the claims file; 
however, the Veteran's statement reflects that more recent 
records from the Lebanon VAMC, which are pertinent to the 
claim for a rating in excess of 30 percent for PTSD, are 
available.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  In light of the evidence 
reflecting VA treatment since June 2007, the RO must obtain 
the outstanding VA medical records, following the procedures 
prescribed in 38 C.F.R. § 3.159 as regards requesting records 
from Federal facilities.  

Further, to ensure that all due process requirements are met, 
the RO should give the Veteran another opportunity to present 
information and/or evidence pertinent to the claim remaining 
on appeal, explaining that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should also ensure that its letter to the Veteran 
meets the notice requirements of Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2008).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West  
2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA (to include 
arranging for the Veteran to undergo further examination, if 
warranted) prior to adjudicating the claim remaining on 
appeal.  The RO's adjudication of the claim for increased 
rating for PTSD should include consideration of whether 
"staged rating" of the Veteran's disability (assignment of 
different ratings for distinct periods of time, based on the 
facts found), pursuant to Hart v. Mansfield, 21 Vet. App. 
505, 509-510 (2007), is warranted.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Lebanon 
VAMC (to include the Camp Hill OPC) all 
records of psychiatric evaluation and/or 
treatment of the Veteran since June 2007.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim remaining on appeal that is not 
currently of record.   

The RO should ensure that its letter 
meets the notice requirements of Vazquez-
Flores (cited to above).  The RO should 
clearly explain to the Veteran that he 
has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).  

3.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted (to 
include further examination of the 
Veteran, if appropriate), the RO should 
readjudicate the claim for increased 
rating for PTSD in light of all pertinent 
evidence and legal authority.  The RO's 
adjudication of the claim should include 
consideration of whether "staged 
rating", pursuant to Hart (cited to 
above), is warranted. 

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his representative an 
appropriate SSOC) that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The Veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


